Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the legal phraseology “The present invention” in line 1 and the length of the abstract is 152/150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1-15 are objected to because of the following informalities:  
In claim 1, line 12, “characterised” should read --characterized--
Claims 2-15 are objected to based on dependency to an objected to claim. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “airflow resistance element” in claims 6-10; “tongue movement control elements” in claims 11 and 13; “longitudinal structure” in claim 12; and “support element” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Terms such as “element” and “structure” are generic placeholders for the word “means”. For examination purposes, “airflow resistance element” in claim 6 is interpreted as an anchor arm 12, resistance membrane 13, and connecting support 14 with an outer front edge 15 and outer curved edge 16 (Specification, Page 26, lines 26-33 and Figure 28, reference numerals “12”, “13”, “14”, “15”, “16”). For examination purposes, “tongue movement control element” in claims 11 and 13 is interpreted as ball joints, joints, clamps, clips, welds, rings, cannulas, clasps anchoring 17, main longitudinal cylinder-shaped structure 18 connecting said anchoring 17, and support element 19 (Specification, Page 30, lines 14-16 and Page 32, lines 4-5, and Figures 11-13 and 31-35, reference numerals “4”, “17”, “18”, “19”). For examination purposes, “longitudinal structure” in claim 12 is interpreted as cylindrical-shaped structure connecting to anchors at end of buccal valve (Specification, Page 30, line 15, and Figures 31-35, reference numeral “18”). For examination purposes, “support element” in claim 12 is interpreted as a cover for the main longitudinal structure 18 without adhering thereto so as not to interfere with the deformation suffered by the longitudinal structure, and preferably comprising a series of irregular surfaces 20 (Specification, Page 30, lines 30-36 and Page 31, line 16 and Figures 31-35, reference numerals “19”, “20”).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the respiratory flow of a user” in line 1; “the buccal valve proper” in line 10; “the flow rate” in line 13; “the airflow entering” in line 14; “the dental arch, or the sublingual areas of the buccal anatomy” in line 15. There is insufficient antecedent basis for these limitations in the claim. Rephrase “the respiratory flow of a user” in line 1 to read --a respiratory flow of a user--. Rephrase “the buccal valve proper” in line 10 to read --a buccal valve proper--. Rephrase “the flow rate” in line 13 to read --a flow rate--. Rephrase “the airflow entering” in line 14 to read --an airflow entering--. Rephrase “the dental arch, or the sublingual areas of the buccal anatomy” in line 15 to read --a dental arch, or a sublingual area of a buccal anatomy--. 
Claim 2 recites the limitation “the connection between the valve flap and the valve body allows the modification of the distance” in line 2. There is insufficient basis for this limitation in the claim. Rephrase “the connection between the valve flap and the valve body allows the modification of the distance” to read --the valve flap connected to the valve body by means of an anchoring arm and a ball joint allows for a modification of a distance--.
Claim 2, line 3 and claim 7, line 3 recite the limitation "the two". There is insufficient antecedent basis for these limitations in the claims. Rephrase “the two” in claim 2, line 3 to read --the valve flap and the valve body--. Rephrase “the two” in claim 7, line 3 to read --the airflow resistance element and the valve body--.
Claim 5 recites the limitation “the surface of the valve flap and valve body that are exposed” in line 2. There is insufficient antecedent basis for this limitation in the claim. Rephrase “the surface” to read --a surface of the valve flap and the valve body that is exposed--. 
Claim 6 recites the limitations “the soft tissues of the face anatomy” in lines 3-4; “the level of resistance” in line 4; “the exit” in line 5. There is insufficient antecedent basis for these limitations in the 
Claim 6, line 4 and claim 11, line 5 recite the limitation “the valve”. There is insufficient antecedent basis for these limitations in the claims. Rephrase “the valve” to read --the buccal valve--.
Claim 7 recites the limitation “the modification of the distance” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. Rephrase “the modification of the distance” to read --a modification of a distance--. 
Claim 10 recites the limitation “at least one of the elements forming the airflow resistance” in lines 1-2; “the space between the dental arches” in line 3. There is insufficient antecedent basis for these limitations in the claim. Rephrase “at least one of the elements forming the airflow resistance” in lines 1-2 to read --the airflow resistance element-- in order to maintain clarity throughout the claims. Rephrase “the space between the dental arches” in line 3 to read --a space between the dental arch--.
Claim 12 recites the limitation “the free relative rotation” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. Rephrase “the free relative rotation” to read --a free relative rotation--.
Claim 13 recites the limitation “the tongue movement controller” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. Rephrase “the tongue movement controller” in lines 2-3 to read --the tongue movement control element-- in order to maintain clarity throughout the claims. 
Claim 14 recites the limitation “the manufacturing materials of said valve are” in line 3. There is insufficient antecedent basis for this limitation in the claim. Rephrase “the manufacturing materials of said valve” in line 3 to read --a manufacturing material of said buccal valve is--.
Claim 15 recites the limitation “the treatment” in line 2. There is insufficient antecedent basis for this limitation in the claim. Rephrase “the treatment” to read --a treatment--.
Claims 3-4 and 8-9 are rejected based on dependency to a rejected to claim. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 15 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Regarding claim 15, the phrase “buccal valve, according to claim 1, for use in the treatment” is a “use” claim (see MPEP 2173.05) that claims treatment to a human subject. Rephrase “buccal valve, according to claim 1, for use in the treatment” to read “buccal valve, according to claim 1, configured for use in the treatment” so that a human subject is not included as a structural element of the invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stern et al. (U.S. Patent Pub. No. 20080257358) in view of Terre (U.S. Patent No. 2505056). 
Regarding claim 1, Stern discloses (Paragraphs 57-58, 60-61, 66; Figures 7, 9a, 10a-10b) a buccal valve 90 (Paragraph 57 and Figure 9a, upper mouthpiece 90), suitable for modifying a respiratory flow of a user (Paragraph 58, housing 98 of upper mouthpiece 90 modifies respiratory airflow), comprising: - a valve body 98 (Paragraphs 57-58 and Figure 9a, housing 98), adapted to be arranged between the dental arches of the user (Figure 9a, housing 98 arranged between dental arches of a user), wherein said valve body 98 comprises one or more airflow passages 1002,1008 (Paragraph 61 and Figure 10a, passageways 1002,1008 for communicating air into and out of a patient) therethrough; and - at least one valve flap 914,916 (Paragraph 60 and Figures 7, 9a, valve flaps 914,916; Paragraph 66, It is also envisioned that the flaps or other valves may be positioned within the valve body channel 76 and may otherwise collapse during inhalation. For example, duck bill shaped valves formed of a flexible material, may allow air to pass into the device and may otherwise block air being exhaled) configured to be connected to (Paragraph 60, The valves 914,916 may be formed into the housing 98 and may be supported by the valve body channel 76. When closed, the valves may seal against the housing and/or be supported by the valve body channel 76; Paragraph 66 and Figure 10b, The flaps 914,916 may be supported by support structures 1028 and 1030 during inhalation. The flaps may also seal against the housing 98) the valve body 98; wherein the valve body 98 and the valve flap 914,916 are arranged so that, when the buccal valve 90 is installed in a buccal cavity of the user, the one or more valve flaps 914,916 are positioned in the buccal cavity proper (Figure 9a, flap valves 914,914 positioned in buccal cavity proper of a user) and exposed to direct contact with the tongue (Paragraph 66, during inhalation, the first valve portion may remain seated and valve flaps 914, 916 located in the housing 98 may be drawn outwards, away from the valve body and/or towards the tongue; Figure 9, tongue is inherently in direct connect with the flaps 914, 916 as they are located in the buccal cavity proper) of the user; and characterized in that the valve flap 914,916 is connected (Paragraph 66 and Figure 10b, The flaps may be supported by support structures 1028 and 1030 during inhalation. The flaps may also seal against the housing 98) to the valve body 98 and adapted to regulate a flow rate and direction of an airflow (Paragraph 60 and Figures 7, 9a, valves 914,916 communicate air into and out of valve body channel 76, ultimately controlling rate and direction entering into the user’s lingual surfaces) entering the buccal cavity proper, through the airflow passages 1002,1008, towards the palate, a dental arch, or a sublingual area of a buccal anatomy.
	However, Stern fails to explicitly disclose that the valve flap is connected to the valve body by means of an anchoring arm and a ball joint.
Terre teaches (Col. 2, lines 10, 15-16, 21-22, 52-53; Figures 2-3, 5) the analogous valve flap 14,15 (Col. 2, lines 15-16 and Figures 2-3, and 5, flange lips 14,15) is connected to (Figures 2-3 and 5, lips 14,15 connected to the post 5 within one of the bores 8 by threaded rod 10. The threaded bores represent the airflow passages) the analogous valve body 5,6,26 (Figures 2-3, post 5, upper jaw-engaging 6, and lower jar cushioning insert 26 form a portion of a valve body) by means of an anchoring arm 10 (Col. 2, line 10 and Figures 2-3, and 5, threaded actuator rod 10) and a ball joint 18 (Col. 2, lines 21-22 and Figures 2 and 5, ball and socket joint 18).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the valve flap (Stern, Paragraph 60, The valves 914,916 may be formed into the housing 98 and may be supported by the valve body channel 76) of Stern, so that the valve flap is connected to the airflow passage (Terre, threaded bores 8 of post 5) of the valve body by a anchoring arm and ball joint as taught by Terre, in order to provide an improved buccal valve with a ball joint that rotates with a user’s tongue via the ball joint (Terre, Col. 2, lines 21-22, 52-53 and Figures 2 and 5) to adjust the position of the valves within the airflow passages for desired airflow direction (Figures 7, 9a, 10a-10b of Stern in view of Figures 2-3, 5 of Terre). 
Regarding claim 2, the combination of Stern in view of Terre discloses the invention as described above and further discloses (in Col. 2, line 10 and Figures 2-3, and 5 of Terre) wherein the valve flap 14,15 connected to (Figures 2-3 and 5, lips 14,15 connected to the post 5 within one of the bores 8 by threaded rod 10. The threaded bores represent the airflow passages) the valve body 5,6,26 by means of anchoring arm 10 and a ball joint 18 allows for a modification of a distance between (Col. 2, line 10 and Figures 2-3, and 5, threaded rod 10 is adjustable through the threaded bore 8) the valve flap 14,15  and the valve body 5,6,26.
	Regarding claim 3, the combination of Stern in view of Terre discloses the invention as described above and further discloses (in Figures 5 of Terre) wherein the ball joint 18 is comprised (Figures 5, ball and socket 18 in the valve flap 14,15 and tongue support 11) in the valve flap 14,15 and/or the valve body 5,6,26. 
Regarding claim 4, the combination of Stern in view of Terre discloses the invention as described above and further discloses (in Col. 2, lines 8-10, 24-26 and Figure 3 of Terre) wherein the valve flap 14,15 is detachable from (Col. 2, lines 8-10 and Figure 3, threaded rod 10 selectively inserted in one of bores 8; Col. 2, lines 24-26, ball 18 encased with detachable cap 19 to permit ready dismantling) the valve body 5,6,26.
Regarding claim 5, the combination of Stern in view of Terre discloses the invention as described above and further discloses (in Paragraphs 57-58, 60 and Figures 7, 9a of Stern) wherein a surfaces of the valve flap 914,916 and the valve body 98 that is exposed to contact with the tongue of the user are aligned in a same curved plane (Figure 9a, lingual surfaces of the flaps 914,916 and housing 98 are aligned in a same curved plane).
Regarding claim 14, the combination of Stern in view of Terre discloses the invention as described above and further discloses (in Paragraph 71 of Stern) wherein at least the valve flap 914,916 and/or the valve body 98 are made of a flexible material (Paragraph 71, mouthpiece formed from relatively flexible moldable plastic material), and/or wherein at least a part of a manufacturing material of said buccal valve 90 is biocompatible and/or biodegradable.
Regarding claim 15, the combination of Stern in view of Terre discloses the invention as described above and further discloses (in Paragraph 2 of Stern) the buccal valve 90 configured for use in a treatment of diseases and/or respiratory disorders (Paragraph 2, treatment of conditions that may be caused by increased resistance or at least a partial occlusion of airways, which may include conditions such as snoring or sleep apnea) and/or sports training.
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stern et al. (U.S. Patent Pub. No. 20080257358) in view of Terre (U.S. Patent No. 2505056) and in further view of Jiang (U.S. Patent No. 8091554). 
Regarding claim 6, the combination of Stern in view of Terre discloses the invention as described above but fails to explicitly disclose one or more airflow resistance elements, adapted for their connection to the valve body and arranged so that, in collaboration with a soft tissues of a face anatomy when the buccal valve is in use, they allow to increase a level of resistance offered at an exit of the expiratory flow from the buccal cavity. 
Jiang teaches (Col. 10, lines 21-25, 32-34; Col. 13, lines 43-45; Figure 4A) an analogous buccal valve 210 (Figure 4A, buccal valve 210) comprising one or more airflow resistance elements 232 (Col. 13, lines 43-45 and Figure 4A, outer portion is in the form of an elongate wall or flange. The outer portion 232 can form a seal around a patient's oral cavity. This is an equivalent structure to the as described by the 112f analysis above), adapted for their connection (Col. 10, lines 21-25 and Figure 4A, outer portion 232 coupled to the hollow body 216. The outer portion 232 can include an opening 238 extending therethrough and configured to couple to the opening 230 on the anterior surface 222 of the hollow body 216.) to the analogous valve body 216 (Col. 13, line 39 and Figure 4A, hollow body 216) and arranged so that, in collaboration with a soft tissues of a face anatomy when the analogous buccal valve 210 is in use, they allow to increase a level of resistance offered at an exit of the expiratory flow from the buccal cavity (Col. 10, lines 32-34, outer portion 232 prevents air from entering the patient's mouth, thus allowing a negative pressure to be created in the patient's mouth in response to a blocked airway).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the airflow passages of the valve body of Stern in view of Terre, so that an airflow resistance element is connected to the airflow passage of the valve body as taught by Jiang, in order to provide an improved buccal valve that is capable of sealing the airflow through the user’s lips to allow for a negative pressure to be created in the patient’s mouth (Jiang, Col. 10, lines 32-34). 
Regarding claim 10, the combination of Stern in view of Terre in view of Jiang discloses the invention as described above and further discloses (in Col. 13, lines 43-45, 48-51 and Figure 4A of Jiang) wherein the airflow resistance element 232 is adapted to be positioned in a space between the dental arch and the soft tissues of the user’s face anatomy (Col. 13, lines 48-51, the flange 232 can be located substantially flush to the anterior surface 222 of the hollow body 216 and can include a recess or cavity formed therein for receiving the user's lips). 
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Stern et al. (U.S. Patent Pub. No. 20080257358) in view of Terre (U.S. Patent No. 2505056) in view of Jiang (U.S. Patent No. 8091554) and in further view of Mihailowitsch (DE-4124597-A1).
Regarding claim 7, the combination of Stern in view of Terre in view of Jiang discloses the invention as described above but fails to explicitly disclose wherein the connection between the airflow resistance element and the valve body allows for a modification of a distance between the airflow resistance element and the valve body.
Mihailowitsch teaches (Abstract; Figure 1) the connection 5 (Abstract and Figure 1, ball joint 5 connection) between the analogous airflow resistance element 6 (Figure 1, housing 6 is an equivalent structure to the anchor arm 12 of the airflow resistance element as described by the 112f analysis above) and the analogous valve body 10 (Abstract and Figure 1, a first anchorage strip 10 for anchoring to the teeth of a jaw) allows for a modification of a distance (Figures 1-3, ball joint 5 allows for distance and axis modification between housing 6 and anchorage 10) between the analogous airflow resistance element 6 and the analogous valve body 10.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the connection of the airflow resistance element at the airflow passage of the valve body of Stern in view of Terre in view of Jiang, so that the connection at the airflow passage of the valve body is connected through a ball and socket joint as taught by Mihailowitsch, in order to provide an improved buccal valve with an airflow resistance element that is rotational in multiple axes for adequately conforming to the different angles given by the lips and cheeks of the user (Mihailowitsch, Abstract and Figure 1). 
Regarding claim 8, the combination of Stern in view of Terre in view of Jiang discloses the invention as described above but fails to explicitly disclose wherein the airflow resistance element comprises a ball joint. 
Mihailowitsch teaches (Abstract; Figure 1) wherein the analogous airflow resistance element 6 (Figure 1, housing 6 is an equivalent structure to the anchor arm 12 of the airflow resistance element as described by the 112f analysis above) comprises a ball joint 5 (Abstract and Figure 1, ball joint 5 connection). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the connection of the airflow resistance element at the airflow passage of the valve body of Stern in view of Terre in view of Jiang, so that the connection at the airflow passage of the valve body is connected through a ball and socket joint as taught by Mihailowitsch, in order to provide an improved buccal valve with an airflow resistance element that is 
Regarding claim 9, the combination of Stern in view of Terre in view of Jiang discloses the invention as described above but fails to explicitly disclose wherein the airflow resistance element is detachable from the valve body.
Mihailowitsch teaches (Abstract; Page 2/10, lines 47-52; Figure 1) wherein the analogous airflow resistance element 6 (Figure 1, housing 6 is an equivalent structure to the anchor arm 12 of the airflow resistance element as described by the 112f analysis above) is detachable (Abstract, The ball joints 5 can be easily installed and removed. The ball head 8 of each ball joint 5 can be snapped into the corresponding ball cup 7 by application of a slight force by the operator elastically deforming safety means 11 in the process, and can be removed by the operator, if necessary with the aid of a releasing instrument; Page 2/10, lines 47-52, In order to further facilitate the removal of the ball joints 5, it is provided that the housing 6 in the region of the ladle bottom of the ball socket with a transversely with respect to a plug-in direction of the ball head extending a guide channel is connected for an angled. In these insertion passage can, for example, a wedge shaped release tool can be introduced, which extends tangentially to the spherical surface of the ball head, and these, overcoming the restoring forces of the elastic edge of the housing to be ejected from the housing) from the analogous valve body 10 (Abstract and Figure 1, a first anchorage strip 10 for anchoring to the teeth of a jaw).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the connection of the airflow resistance element at the airflow passage of the valve body of Stern in view of Terre in view of Jiang, so that the airflow resistance element is connected to the valve body by a detachable ball and socket joint, as taught by Mihailowitsch, in order to provide an improved buccal valve with an airflow resistance element that is rotational in multiple axes for adequately conforming to the different angles given by the lips and .
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stern et al. (U.S. Patent Pub. No. 20080257358) in view of Terre (U.S. Patent No. 2505056) and in further view of Johnson et al. (U.S. Patent Pub. No. 20110291031).
Regarding claim 11, the combination of Stern in view of Terre discloses the invention as described above but fails to explicitly disclose one or more tongue movement control elements configured to be connected to the valve body and adapted to be disposed in the buccal cavity proper, exposed to contact with the tongue of the user, so as to allow partial control of the movements of the tongue of said user when the buccal valve is in use.
Johnson teaches (Paragraphs 14, 18, 21; Figures 1, 3) one or more tongue movement control elements 18,20,22,24,44,42,40 (Paragraphs 14, 18 and Figures 1 and 3, slots 18 and 20 comprise ball joints connected to posterior rods 22,24 which connect to lugs with ball joints 42,44  connected to tongue-depressing paddle 40. These are equivalent structures to the anchoring, main longitudinal cylinder-shaped structures, and support element as described by the 112f analysis above) configured to be connected to (Paragraph 14 and Figures 1 and 3, struts 14,16 connected to upper and lower dental members 10,12) the analogous valve body 14,16 (Paragraph 14 and Figures 1 and 3, struts 14,16 on posterior side of assembly 300) and adapted to be disposed in the buccal cavity proper (Figure 3, tongue-depressing paddle 40 in buccal valve proper), exposed to contact with the tongue of the user (Paragraph 14, tongue-depressing paddle 40), so as to allow partial control of the movements of the tongue of said user (Paragraph 21, rotating the paddle 40 using the housed sphere 18,20 as a fulcrum point, the tongue is positioned in the desired location) when the analogous buccal valve 300 (Paragraph 14 and Figure 3, assembly 300 with upper and lower dental members 10,12) is in use.

Regarding claim 12, the combination of Stern in view of Terre in view of Johnson discloses the invention as described above and further discloses (Paragraphs 14, 18 and Figures 1 and 3 of Johnson) at least one main longitudinal structure 22,24 (Paragraph 14 and Figure 3, posterior rods 22,24 are equivalent structures to the cylindrical-shaped structure connecting to anchors at end of buccal valve as described by the 112f analysis above) and a support element 40 (Paragraph 14 and Figure 3, tongue paddle 40 is an equivalent structure to the cover for the main longitudinal structure with a series of irregular surfaces) that allows a free relative rotation of said main longitudinal structure 22,24 therein by means of a ball joint- type connection (Paragraphs 14, 18 and Figures 1 and 3, ball and joint 42,44 and ball and joints 18,20 allow free relative rotation of rods 22,24).
Regarding claim 13, the combination of Stern in view of Terre in view of Johnson discloses the invention as described above and further discloses (in Paragraphs 14, 18, and Figures 1 and 3 of Johnson) wherein the tongue movement control element 18,20,22,24,44,42,40 comprises an anchoring 18,20 (Paragraph 14 and Figure 1, slots 18,20 comprise ball joints) of said tongue movement control element 18,20,22,24,44,42,40 to the valve body 14,16 by means of one or more ball joints (Paragraph 14 and Figure 1, ball joints 18,20), joints, clamps, clips, welds, rings, cannulas and/or clasps.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
152 that flaps up and down based on the movement of a ball valve 155 within a cone-shaped socket 153 driven by an actuating rod 157 for adjusting the direction and rate of the airflow. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786